Name: 2003/686/EC: Council Decision of 22 September 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-02

 Avis juridique important|32003D06862003/686/EC: Council Decision of 22 September 2003 appointing a member of the Committee of the Regions Official Journal L 250 , 02/10/2003 P. 0023 - 0023Council Decisionof 22 September 2003appointing a member of the Committee of the Regions(2003/686/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr JÃ ¼rgen GNAUCK, of which the Council was notified on 8 July 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hans KAISER, Minister for Federal and European Affairs in the Prime Minister's Office and Commissioner for the Prime Minister's Office of Thuringia to the Federation, is hereby appointed a member of the Committee of the Regions in place of Mr JÃ ¼rgen GNAUCK for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 24, 26.1.2002, p. 38.